Case 2:15-cv-06076-MCA-MAH Document 400-6 Filed 02/11/20 Page 1 of 2 PageID: 6892



                                   CERTIFICATE OF SERVICE

         I hereby certify that, on the 11th day of February 2020, I caused to be served a true and

  correct copy of the foregoing Declaration of John Donnelly Regarding Service by Publication and

  accompanying documents:

  Via International Mail, Postage Pre-paid and email:


                                   Memelland Investments, Ltd.
                                   2, Christaki kai Elpinikis Kinni
                                                Apt. 8
                                       Limassol 4046, Cyprus
                                    Memelland@protonmail.com


  Via US Mail, Postage Pre-paid:

                                       Vladislav Khalupsky
                                     Inmate number 81356-053
                                          FCI Cumberland
                                   Federal Correctional Institution
                                             P.O. Box 1000
                                        Cumberland, MD 21501

                        Arkadiy Dubovoy, APD Developers, Inc., and
                     Southeastern Holding and Investment Company, LLC
                                 c/o Michael Critchley, Jr., Esq.
                                     75 Livingston Avenue
                                      Roseland, NJ 07068

                                         Leonid Momotok
                                       1610 Pepperbush Court
                                        Suwanee, GA 30024



  Via ECF:
                                     Mary Frances Palisano, Esq.
                                             Gibbons P.C.
                                         One Gateway Center
                                           Newark, NJ 07102
                                 Attorney for Defendant Igor Dubovoy

                                     Jerome J. Froelich, Jr., Esq.
                                         McKenney & Froelich
                                     One Midtown Plaza, Suite 910
                                                   1
Case 2:15-cv-06076-MCA-MAH Document 400-6 Filed 02/11/20 Page 2 of 2 PageID: 6893



                                  1360 Peachtree Street
                                   Atlanta, GA 30309
                      Attorney for Defendant Alexander Garkusha

                                    Steven Brill, Esq.
                                  Sullivan & Brill LLP
                                115 Broadway, 17th Floor
                                  New York, NY 07106
            Attorney for Defendants Vitaly Korchevsky and NTS Capital Fund

                                 Nicholas Grippo, Esq.
                                Assistant U.S. Attorney
                                    970 Broad Street
                                   Newark, NJ 07102
                         Attorney for United States of America




                                                            s/ John Donnelly
                                                            JOHN DONNELLY




                                           2
